internal_revenue_service department of the treasury index numbers washington dc number release date re person to contact telephone number refer reply to cc dom p si 4-plr-112682-99 date date legend decedent trust second amendment trust b spouse dollar_figurex dollar_figurey dollar_figurez school charity a b c d e f dear this is in response to your representative’s letter dated date and prior correspondence in which rulings are requested on the application of sec_2519 and sec_2522 of the internal_revenue_code decedent executed the trust in and amended it twice before his death a b and c were designated as the trustees the trust became irrevocable at decedent’s death in pursuant to the terms of the trust as amended by the second amendment the residue of the trust property was distributed at decedent’s death as follows dollar_figurex was paid outright to spouse dollar_figurey was distributed to trust a and the balance was distributed to trust b plr-112682-99 under the terms of trust b all of the income is to be paid to spouse for her life the trustees may distribute or apply for spouse’s benefit such principal as the trustees deem advisable for spouse’s support in the accustomed manner of living and maintenance in health and reasonable comfort on spouse’s death dollar_figurez is to be paid outright to school an educational_institution described in sec_2522 however if decedent created and funded a charitable_remainder_trust in that amount for school the bequest would lapse the balance of the trust b corpus is to be paid to charity before his death decedent did in fact create and fund the charitable_remainder_trust for school and the bequest to school accordingly lapsed an election was made on the estate_tax_return form_706 filed for decedent’s estate to treat trust b as qualified_terminable_interest_property under sec_2056 and a marital_deduction was allowed to decedent’s estate for the value of the property passing to trust b d e and f are currently the trustees of trust b the parties propose to terminate trust b and distribute the corpus as follows spouse will receive outright cash or assets equal to the present_value of her income_interest in trust b at the time determined in accordance with sec_7520 and the applicable regulations and the sec_7520 interest rate applicable for the month trust b is terminated at the same time charity will receive outright the balance of the trust b assets ie cash or assets equal to the corresponding present_value of the remainder_interest in trust b you have asked us to rule that the termination of trust b as proposed will constitute a disposition under sec_2519 by spouse of her qualifying_income interest resulting in a gift by spouse under sec_2519 equal to the value of the trust b corpus less the present_value of spouse's income_interest in trust b and spouse is entitled to a gift_tax deduction under sec_2522 for the value of the property passing to charity sec_2044 provides that the value of the gross_estate includes the value of any property described in sec_2044 in which the decedent had a qualifying_income_interest_for_life sec_2044 provides that sec_2044 applies to any property if a deduction was allowed with respect to the transfer of the property to the decedent under sec_2056 under sec_2044 property includible in the gross_estate of the decedent under sec_2044 is treated as property passing from the decedent for estate and generation-skipping_transfer_tax purposes plr-112682-99 sec_2056 provides that the value of the taxable_estate is except as limited by sec_2056 determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse under sec_2056 if an interest passing to the surviving_spouse will terminate no deduction is allowed with respect to such interest if after termination of the spouse’s interest an interest in the property passes or has passed for less than an adequate_and_full_consideration in money or money’s worth from the decedent to any person other than the surviving_spouse or the estate of the spouse sec_2056 provides that qualified_terminable_interest_property qtip for purposes of sec_2056 is treated as passing to the surviving_spouse and no part of the property is treated as passing to any person other than the surviving_spouse in general under sec_2056 qualified_terminable_interest_property is property that passes from the decedent in which the spouse receives a qualifying_income_interest_for_life defined in sec_2056 and with respect to which the executor makes an election to treat the property as qtip sec_2511 provides that the gift_tax applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that where property is transferred for less than an adequate_and_full_consideration in money or money’s worth the amount by which the value of the property exceeds the value of the consideration is deemed a gift sec_2519 provides that for gift and estate_tax purposes any disposition of all or part of a qualifying_income_interest_for_life in any property to which the section applies is treated as a transfer of all interests in the property other than the qualifying_income interest sec_2519 provides that the section applies to any property if a deduction was allowed with respect to the transfer of the property to the donor under sec_2056 sec_25_2519-1 provides that if a donee spouse makes a disposition of all or part of a qualifying_income_interest_for_life in any property for which a deduction was allowed under sec_2056 the donee spouse is treated for purposes of the estate and gift_tax as transferring all interests in property other than the qualifying_income interest under sec_25_2519-1 the amount treated as a transfer upon disposition of all or part of a qualifying_income_interest_for_life in qualified_terminable_interest_property is equal to the fair_market_value of the entire property subject_to the qualifying_income interest determined on the date of the disposition including any accumulated plr-112682-99 income and not reduced by any amount excluded from total gifts under sec_2503 with respect to the transfer creating the interest less the value of the qualifying_income interest in the property on the date of the disposition the gift_tax consequences of the disposition of the qualifying_income interest are determined separately under sec_25_2511-2 sec_25_2519-1 provides that the sale of qualified_terminable_interest_property followed by the payment to the donee spouse of a portion of the proceeds equal to the value of the spouse's income_interest is considered the disposition of the qualifying_income interest example of sec_25_2519-1 describes a situation where under d's will a personal_residence valued for estate_tax purposes at dollar_figure passes to s for life and after s's death to d's children d's executor made a valid election to treat the property as qualified_terminable_interest_property during when the fair_market_value of the property is dollar_figure and the value of s's life interest in the property is dollar_figure s makes a gift of s's entire_interest in the property to d's children the example concludes that pursuant to sec_2519 s is treated as making a gift in the amount of dollar_figure ie the fair_market_value of the qualified_terminable_interest_property of dollar_figure less the fair_market_value of s's qualifying_income interest in the property of dollar_figure in addition under sec_2511 s makes a gift of dollar_figure ie the fair_market_value of s's income_interest in the property in example of sec_25_2519-1 the facts are the same as in example except that during s sells s's income_interest in the property to d's children for dollar_figure pursuant to sec_2519 s is treated as making a gift of dollar_figure dollar_figure less dollar_figure the value of the qualifying_income interest in the property s does not make a gift of the income_interest under sec_2511 because the consideration received for s's income_interest is equal to the value of the income_interest the term disposition as used in sec_2519 applies broadly to circumstances in which the surviving spouse’s right to receive the income is relinquished or otherwise terminated by whatever means h_rep_no 97th cong 1st sess for purposes sec_2519 a division of qualified_terminable_interest_property based on the actuarial values of the spousal life interest and remainder ie a commutation is considered a disposition by the spouse of the qualifying_income interest resulting in a gift of the remainder_interest see sec_25_2519-1 revrul_98_8 1998_7_irb_24 see also novotny v commissioner 93_tc_12 in which the spouse and the remaindermen sold the underlying property and divided the proceeds based on the actuarial values of the income_interest and the remainder in novotny the court stated that the commutation constituted a disposition of the spouse's qualifying_income interest for purposes of sec_2519 plr-112682-99 sec_2522 provides that in computing taxable_gifts for the calendar_year there shall be allowed as a deduction the amount of all gifts made to or for_the_use_of certain charitable etc organizations and purposes described in sec_25 a - in the present case the proposed transaction is similar to those described in example of sec_25_2519-1 and sec_25_2519-1 therefore under sec_2519 the proposed transaction in which spouse will relinquish her income_interest in trust b in exchange for a payment of a portion of the trust b corpus equal to the present_value of her income_interest constitutes a disposition of her income_interest accordingly spouse will be treated as making a gift_for federal gift_tax purposes of an amount equal to the value of the trust b property reduced by the present_value of spouse's income_interest in trust b determined in accordance with sec_7520 and the applicable regulations based on the sec_7520 interest rate for the month that trust b is terminated as a result of the transaction in accordance with the terms of the trust b instrument this amount will pass outright to charity the designated remainder beneficiary charity is an organization described in sec_2522 accordingly a gift_tax deduction under sec_2522 will be allowable for the amount spouse is treated as transferring under sec_2519 this result is consistent with the terms of trust b if the proposed commutation does not occur and trust b continues until spouse's death the trust b property which will be includible in spouse's gross_estate under sec_2044 will pass outright to charity spouse's estate would be entitled to a deduction under sec_2055 for the value of the trust b property passing to charity except as we have specifically ruled herein we express no opinion under the cited provisions or under any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours george masnik chief branch office of the assistant chief_counsel passthroughs and special industries enclosure copy for purposes
